JUDGE TERRY,
dissenting.
24 Because I conclude that the Health Savings Account (HSA) owned by defendant, Gary S. Roup (Debtor), is a "retirement plan" that is exempt from attachment or garnishment under section 18-54-102(1)(s), C.R.8.2018, I respectfully dissent.
125 Section 18-54-102(1)(s) exempts certain "[plroperty, including funds, held in or payable from any pension or retirement plan or deferred compensation plan" from levy and sale under writ of attachment or writ of execution. Retirement plans include "those [plans] in which the debtor has received benefits or payments, has the present right to receive benefits or payments, or has the right to receive benefits or payments in the future." § 18-54-102(1)(s).
126 Section 18-54-102(1)(s) does not define the term "retirement plan." The majority has accurately set forth the three definitions of "retirement plan" described in Dillabaugh v. Ellerton, 259 P.3d 550, 552 (Colo.App.2011). The Dillabaugh division relied upon what it characterized as the usual and ordinary meaning of that term to conclude that the term was unambiguous. However, I conclude that, as applied to HSAs, the statute is ambiguous, as it does not provide a clear indication of whether an *865HSA, which allows accumulation of funds to pay medical expenses either before or after retirement, is encompassed within the meaning of a "retirement plan."
1 27 I have reviewed the legislative history of subsection (1)(s), which was enacted 'in 1991. Nothing in that history addresses the issue we now face.
128 Debtor cites section 24-51-101(42), C.R.S.2018, as support for his contention that an HSA is a retirement plan. That section, which defines the term "salary" as used in statutes governing the Public Employees' Retirement Association (PERA), states: "'Salary' means ... amounts deducted from pay for a Realth savings account ... or any other type of retirement health savings account program. . .." In enacting that section, the legislature appears to have relied in part on the Colorado Department of Personnel and Administration's Report to the General Assembly entitled "Health Savings Accounts: Feasibility of Offering an HSA-Qualified High Deductible Health Plan to State Employees," October 1, 2004. The report states that it was prepared as required by Senate Bill 04-094. As relevant here, the report states, "[when the Medicare Prescription Drug Improvement and Modernization Act of 2008 ... was signed into law ... it created . a new type of tax-favored account-a Health Savings Account-to help eligible individuals with qualifying high deductible health plans save for medical and retiree health expenses." Id. at 2 (emphasis added).
129 I recognize that the reference to a health savings account as a type of retirement account in section 24-51-101(42)(a) dates from 2004, and was not contained in Colorado statutes when section 18-54-102(1)(s) was enacted in 1991. However, I agree with Debtor that this language indicates that-at least for purposes of the PERA statutes-the General Assembly considered an HSA to be a type of retirement savings account program, and that this should guide the interpretation of the latter statute. See People v. Sexton, 2012 COA 26, ¶ 17, 296 P.3d 157 (favoring construction that harmonizes and avoids conflicts among statutes).
180 I disagree with the majority's relue-tance to consider this subsequent enactment in determining whether an HSA is an exempt retirement plan under section 183-54-102(1)(s). New types of retirement plans that did not exist when that section was first enacted must nevertheless be included within the meaning of "retirement plan" in the statute. See Brandt v. Brandt, 2012 CO 3, ¶ 44, 268 P.3d 406, 415 (construing undefined word in one statute by examining meaning of same word in other Colorado statutes); Henry M. Hart, Jr. & Albert M. Sacks, The Legal Process: Basic Probleims in the Making and Application of Law 1114-15 (William N. Eskridge, Jr. & Philip P. Frickey eds., 1994) (indicating that statutes rendered ambiguous by changed cireumstances should be interpreted in a manner to facilitate the statutes' purposes); see also Mail Fraud, 101 Harv. L.Rev. 329, 336-37 (1987) ("Statutory interpretation in light of new or changed cireum-stance is a power implicitly delegated to the courts by [the legislature]. ... If this power were denied to the courts, the application of statutes would be frozen-limited to the specific situations contemplated by the drafters at the time of enactment." (footnotes omitted) (citing R. Posner, The Federal Courts: Crisis and Reform 289-90 (1985))).
1 31 I resolve the ambiguity in subsection (1)(s) by applying the requirement that exemptions under section 18-54-102 must be construed liberally and in favor of debtors. See Colo. Const. art. XVIII, § 1 ("The general assembly shall pass liberal homestead and exemption laws."); Sandberg v. Borstadt, 48 Colo. 96, 99, 109 P. 419, 421 (Colo.1910) ("Primarily, the exemption laws of the state are for the benefit of residents, and they are to be liberally construed."); Dillabaugh, 259 P.3d at 554 (same); In re Larson, 260 B.R. 174, 193 (Bankr.D.Colo.2001) (noting "the long-standing tradition in the courts of Colorado to construe all exemption[ ] laws liberally in favor of debtors").
"I 32 Applying such a liberal construction, I agree with the Dillabaough division that we must look beyond "plans that possess attributes of the specific ERISA-qualified or tax-qualified examples" when determining whether a particular plan qualifies as a "re*866tirement plan" under section 18-54-102(1)(s). Dillabaugh, 259 P.3d at 554; cf. In re Ludwig, 345 B.R. 310, 319 (Bankr.D.Colo.2006) (bankruptey court concluded that the Colorado legislature must have intended to limit the exemptions in § 13-54-102 (1)(s) to those plans that possess attributes similar to items listed in statutes, such as ERISA-qualified or tax-qualified plans).
T33 In keeping with the General Assembly's intent as set forth in section 24-51-101(42)(a), I conclude that Debtor's HSA is a retirement plan under section 18-54-102(1)(s) because it is "'a plan or account created by an employer, the principal, or another individual to provide retirement benefits or deferred compensation of which the principal is a participant, beneficiary, or owner...." Dillabaugh, 259 P.3d at 553 (emphasis added) (quoting § 15-14-738(1), C.R.S.2010). While HSAs enable individuals to pay for present medical expenses on a pretax basis, they also allow individuals to accumulate money over time in order to save for medical expenses during retirement. See Larry Grudzien, The Great Vanishing Benefit, Employer Provided Retiree Médical Benefits: The Problem and Possible Solutions, 39 J. Marshall L.Rev. 785, 803-04 (2006) (characterizing HSAs as potential solutions to "solve the retiree health care crisis" because they provide employees "an opportunity to contribute [to] future health care expenses").
«[ 34 HSAs provide retirement benefits in a manner similar to the other retirement plans and deferred compensation plans outlined in section 18-54-102(1)(s). Like individual retirement accounts (IRAs), which penalize individuals for early withdrawals but remove that penalty once an individual attains a certain age, HSAs penalize individuals for withdrawals made for nonqualified medical expenses, but eliminate that penalty onee an individual becomes Medicare-eligible See Rousey v. Jacoway, 544 U.S. 320, 327-28, 125 S.Ct. 1561, 161 L.Ed.2d 563 (2005); 26 U.S.C. § 223(M(4)(C). Both IRAs and HSAs allow penalty-free withdrawals to pay medical expenses. Rousey, 544 U.S. at 328 n.3, 125 S.Ct. 1561 (noting that penalty-free distributions from an IRA are permitted for medical expenses under 26 U.S.C. $ 72(t)(2)(B) and health insurance premiums under 26 U.S.C. $ 26 U.S.C. § 223(0(@), (4)(A) (distributions from an HSA that are not used exclusively for qualified medical expenses are included in gross income and subject to a twenty percent penalty).
135 I recognize that an HSA may serve more than one purpose, and that it need not necessarily be used to save for retirement. However, construing the exemption statute liberally, I conclude that an HSA is a "retirement plan" under section 13-54-102(1)(s), because an HSA provides retirement benefits to an individual. See Dillabaugh, 259 P.3d at 553.
I 36 In light of my conclusion that Debtor's HSA is a retirement plan, I conclude that it is exempt from garnishment or attachment by Creditor.